IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

BENJAMIN C. SMITH,
Plaintiff,

VS.

CARRI NEIMAN, in her official
capacity, HOUSING URBAN AND
DEVELOPMENT, a federal agency,
and HELENA HOUSING, a federally
funded residential entity,

Defendants.

 

 

No. 21-CV-21-H-SEH

ORDER

On May 26, 2021, the Court ordered Plaintiff to file an amended complaint

that properly pleaded subject matter jurisdiction! to be filed no later than June 21,

2021.” None was filed.

 

' See Doc. 4.

* See Fed. R. Civ. P. 6(d).
ORDERED:
This case is DISMISSED for failure to comply with this Court’s Order of
May 26, 2021.°

+
DATED this _2%~ day of June, 2021.

 

SAM E. HADDON
United States District Judge

 

3 See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-631 (1962);
Yourish v. California Amplifier, 191 F.3d 983, 986 (9th Cir. 1999).

“Qe
